Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Acknowledgement of Priority
Acknowledgement is made of applicant’s claim for domestic priority based on PCT/US2017/044399 filed on 07/28/2017. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 

(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-5 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Yurick et al. (US 2007/0011012 A1).
Regarding Claim 1, Yurick discloses a computing device comprising a processor (Claim 43 and ¶25, implement an enhanced multi-media captioning system on a computer executing a program inherently involves a computer processor) to: 
capture voice data from a teleconference that the computing device is logged into (¶25 and ¶28, enhanced multi-media captioning system receiving multi-media data 10 obtained from live feed; in view of ¶7, multi-media data 10 corresponds to video conferencing); 
analyze the captured voice data to determine words in the voice data (¶¶28-29, perform speech recognition on the multi-media data); and 
based on the words, output a word suggestion to a display (¶38, automatic captioning engine can generate alternate words that can be presented to an operator during caption editing to replace recognized (suggested) words; ¶47, operator can access and run the caption editor through an operator interface).  
Regarding Claim 2, Yurick discloses wherein the captured voice data comprises a sentence currently being spoken by a participant of the teleconference (¶28, multi-media data / video conference obtained from live feed; ¶44, captions generated from speech recognition of live feed multi-media data are broken down into appropriate sentences), and the word suggestion comprises a word or phrase to complete the sentence (¶48, operator can accept or correct word and phrase suggestions from the machine caption), 
Regarding Claim 3, Yurick discloses wherein the processor to analyze the captured voice data comprises tallying each word spoken by a participant of the teleconference (¶33, assigning a time stamp to each recognized word; ¶¶44-45, providing caption label to create caption segments based on audio speaker identification; i.e., each segment comprises a speaker identification and corresponding recognized words with assigned timestamps).  
Regarding Claim 4, Yurick discloses wherein the word suggestion comprises an alternate word selection to a word spoken by the participant over a limit (¶34, words having  a probability of correctness of 80% or higher can potentially replace words with a probability of correctness lower than the correctness threshold of 80%).
Regarding Claim 5, Yurick discloses wherein the words in the voice data comprise keywords regarding current events, and the word suggestion comprises information regarding the current events (¶28, multi-media data obtained from live feed; ¶36, if a “dog” topic is identified, the speech recognition system might choose “beagle” over “eagle”).  
Claims 6 and 11 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Basson et al. (US 2010/0034366 A1).
Regarding Claim 6, Basson discloses a non-transitory computer-readable storage medium comprising program instructions which, when executed by a processor, to cause the processor of a computing device (¶21, user station 112 configured with computer 106 comprising CPU 104; ¶30, a computer program stored on computer usable media to provide the capabilities of computer 106) to: 
capture voice data from a teleconference that the computing device is logged into (¶¶21-22, teleconference network 107 contains user station 112 / computer 106 with microphone 105 to pick up what participants are saying and CPU 104 to control microphone 105 to take in what the participants are saying through the computer and pass it to other user stations); 
analyze the captured voice data to determine words in the voice data (¶23, route audio signal to audio transcriber 301 / automatic speech recognition system); and 
based on the words, alert a participant of the teleconference when the words include a word that is associated with the participant (¶23, detection block 206 sends alerts or warnings to a participant that they need to pay attention to what is happening in the conference call based on output of the audio transcriber 301). 
Regarding Claim 11, Basson discloses comprising program instructions to cause the processor to alert the participant when the words include a word that is associated with another participant of the teleconference (¶25, e.g., interpret transcribed audio / speech recognized words of “what do you think, Julian” associated with another participant to identify the name of a participant (i.e., Julian) in processed speech to determine whether the participant (i.e., Julian) is being directly addressed ).  
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 7-10 are rejected under 35 USC 103(a) as being unpatentable over Basson et al. (US 2010/0034366 A1) in view of Lord et al. (US 9245254 B2).
Regarding Claim 7, Basson discloses wherein the word that is associated with the participant comprises a name of the participant (¶25, e.g., interpret audio to identify the name of a participant), a role of the participant (¶25, whether or not the participant is being directly addressed or simply being mentioned), topics of interest that are relevant to the participant (¶27, topic identification proceeds by comparing user requirements and topic labels from audio transcription of recorded audio in order to notify the user that it is their turn to participate).
Basson does not disclose wherein the word that is associated with the participant comprises a name of a file stored on the computing device and scheduling information.
Lord discloses an Ability Enhancement Facilitator System “AEFS” that records and presents voice conference history based on speaker related information related to participants in a voice conference (Col 3, Rows 12-23) by analyzing captured voice data to determine words in the voice data (Col , Rows 46-61, perform speech recognition to convert speech signal data into text and use the text to identify information items such as documents (messages 130 a and documents 130b) and event deadlines) and alerting a participant of the voice conference when the words included a word that is associated with the participant comprising a name of a file stored on the system and scheduling information (Col 6, Rows 37-47, AEFS determines and records conference history information in local storage of AEFS, the conference history information is based on determined speaker related information (a transcription of an utterance generated by speech recognition process, indication of information item such as document and calendar event); Col 6, Rows 48-62, AEFS then informs the user (speaker 102a) of at least some of the conference history information (i.e., the document stored on AEFS and calendar event)). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to alert a participant in a teleconference when words include a word that is associated with the participant comprising a name of a file stored on the computing device and scheduling information in order to augment, enhance, or improve the senses, faculties, and other abilities of the participant by recording and presenting voice conference history based on speaker related information related to participants in the teleconference (Lord, Col 3, Rows 13-19).
Regarding Claims 8-10, Lord modified Basson to alert the participant comprises program instructions to output the alert to a display (Lord, Col 6, Rows 63-66) and wherein the alert comprises a link or preview to the file stored on the computing device (Lord, Col 6, Row 65 – Col 7, Row 1, display message 112 that includes a portion of a transcript of the voice conference on display 121) and wherein the alert comprises availability of the participant with regards to the scheduling information (Lord, Col 10, Rows 40-42, “I’m checking my calendar…that works for at my end”) in order to augment and enhance participant’s memory senses (Lord, Col 3, Rows 15-16).    
Claims 12-13 and 15 are rejected under 35 USC 103(a) as being unpatentable over Basson et al. (US 2010/0034366 A1) in view of Yurick et al. (US 2007/0011012 A1).
Regarding Claim 12, Basson discloses a method comprising:
capturing, via a computing device (¶21, user station 112 configured with computer 106 comprising CPU 104; ¶30, a computer program stored on computer usable media to provide the capabilities of computer 106), voice data from a teleconference (¶¶21-22, teleconference network 107 contains user station 112 / computer 106 with microphone 105 to pick up what participants are saying and CPU 104 to control microphone 105 to take in what the participants are saying through the computer and pass it to other user stations); 
analyzing the captured voice data to determine words in the voice data (¶23, route audio signal to audio transcriber 301 / automatic speech recognition system); and 
alerting a participant of the teleconference when the words include a word that is associated with the participant (¶23, detection block 206 sends alerts or warnings to a participant that they need to pay attention to what is happening in the conference call based on output of the audio transcriber 301). 
Basson does not disclose outputting a word suggestion to a display associated with the computing device. 
Yurick discloses a computing device (Claim 43 and ¶25, implement an enhanced multi-media captioning system on a computer executing a program inherently involves a computer processor) to: 
capture voice data from a teleconference that the computing device is logged into (¶25 and ¶28, enhanced multi-media captioning system receiving multi-media data 10 obtained from live feed; in view of ¶7, multi-media data 10 corresponds to video conferencing); 
analyze the captured voice data to determine words in the voice data (¶¶28-29, perform speech recognition on the multi-media data); and 
¶38, automatic captioning engine can generate alternate words that can be presented to an operator during caption editing to replace recognized (suggested) words; ¶47, operator can access and run the caption editor through an operator interface).  
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to outputting a word suggestion to a display associated with the computing device as taught by Yurick in order to ensure a probability of correctness above a predefined threshold (Yurick, ¶34).
Regarding Claim 13, Basson discloses wherein the captured voice data comprises a sentence currently being spoken by a participant of the teleconference (¶18, e.g., “What do you think, X?” and “Last week I discussed this with X”).
Basson does not disclose outputting the word suggestion comprises outputting a word or phrase to complete the sentence.  
Yurick discloses wherein the captured voice data comprises a sentence currently being spoken by a participant of the teleconference (¶28, multi-media data / video conference obtained from live feed; ¶44, captions generated from speech recognition of live feed multi-media data are broken down into appropriate sentences), and the word suggestion comprises a word or phrase to complete the sentence (¶48, operator can accept or correct word and phrase suggestions from the machine caption), 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to outputting a word suggestion to a display associated with the computing device to complete the sentence being spoken as taught by Yurick in order to enable a human operator to make corrections to a machine caption (Yurick, ¶47).
Regarding Claim 15, Basson discloses alerting the participant when the words include a word that is associated with another participant of the teleconference (¶25, “Julian, What do you think?”; ¶28, alert participant that response is required).
Claim 14 is rejected under 35 USC 103(a) as being unpatentable over Basson et al. (US 2010/0034366 A1) in view of Yurick et al. (US 2007/0011012 A1) as applied to claim 12, in view of Lord et al. (US 9245254 B2).
Regarding Claim 14, Basson discloses wherein the word that is associated with the participant comprises a name of the participant (¶25, e.g., interpret audio to identify the name of a participant), a role of the participant (¶25, whether or not the participant is being directly addressed or simply being mentioned), topics of interest that are relevant to the participant (¶27, topic identification proceeds by comparing user requirements and topic labels from audio transcription of recorded audio in order to notify the user that it is their turn to participate).
Basson does not disclose wherein the word that is associated with the participant comprises a name of a file stored on the computing device and scheduling information.
Lord discloses an Ability Enhancement Facilitator System “AEFS” that records and presents voice conference history based on speaker related information related to participants in a voice conference (Col 3, Rows 12-23) by analyzing captured voice data to determine words in the voice data (Col , Rows 46-61, perform speech recognition to convert speech signal data into text and use the text to identify information items such as documents (messages 130 a and documents 130b) and event deadlines) and alerting a participant of the voice conference when the words included a word that is associated with the participant comprising a name of a file stored on the system and scheduling information (Col 6, Rows 37-47, AEFS determines and records conference history information in local storage of AEFS, the conference history information is based on determined speaker related information (a transcription of an utterance generated by speech recognition process, indication of information item such as document and calendar event); Col 6, Rows 48-62, AEFS then informs the user (speaker 102a) of at least some of the conference history information (i.e., the document stored on AEFS and calendar event)). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to alert a participant in a teleconference when words include a word that is associated with the participant comprising a name of a file stored on the computing device and scheduling information in order to augment, enhance, or improve the senses, faculties, and other abilities of the participant by recording and presenting voice conference history based on speaker related information related to participants in the teleconference (Lord, Col 3, Rows 13-19).
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9420227 B1 discloses receiving speech data of individuals attending video conference session, decode the speech data of individuals to produce corresponding text, and detecting characteristics of the session from a coalesced transcript to provide context to the video conference session.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.

/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/12/2021